internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03 plr-116822-03 date date w x y b property agreement state dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code plr-116822-03 facts w is a limited_liability_company organized under the laws of state x is a publicly_traded_partnership organized under the laws of state w is treated as a partnership for federal_income_tax purposes x owns a b interest in w w is engaged in the operation and leasing of property w receives payments with respect to property under the terms of agreement from y an unrelated corporation x requests a ruling that its distributive_share of income received from w attributable to payments received under agreement is qualifying_income under sec_7704 law and analysis sec_702 provides that in determining income_tax_liability each partner shall take into account separately the partner’s distributive_share of the partnership's items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 of the income_tax regulations provides that each partner must take into account separately the partner’s distributive_share of any partnership_item that would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income plr-116822-03 sec_7704 generally defines the term qualifying_income for purposes of sec_7704 conclusion based solely on the facts submitted and representations made we conclude that x’s distributive_share of income from w attributable to payments received under agreement is qualifying_income as defined in sec_7704 except as specifically provided no opinion is expressed or implied as to the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours james a quinn senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
